Title: To James Madison from James Maury, 22 June 1825
From: Maury, James
To: Madison, James


        
          Dear Sir,
          Liverpool 22d June 1825
        
        ’Tis long since I have had the pleasure of hearing from you, except indeed thro’ the public prints, by which I see you had been visited by the favorite of our nation.
        My son Matthew has been twice to the United States, but, I think, he had not the opportunity of paying his respects to you. I now beg leave to present him to you & to the ladies. I hope you & they continue in the enjoyment of good health.
        If you shall have been a Tobo. planter last year; so much the better; for I think you will be rewarded with a long price at your own markets; and, probably, better than here.
        My son William joins me in kindest regards to you and the ladies. Your old obliged friend
        
          James Maury
        
      